Citation Nr: 1038996	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the Veteran's claim of entitlement to service 
connection for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND
 
Initially, the Board points out that, subsequent to the issuance 
of a Statement of the Case in July 2006, the Veteran submitted 
new evidence, from both private and VA medical facilities, which 
indicates that the Veteran has undergone recent treatment for 
psychiatric disabilities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, the private 
records that have been submitted indicate that there may also be 
other existing relevant private treatment records not associated 
with the claims file.  As such, the Board finds that this case 
should be remanded in order that all relevant evidence may be 
associated with the Veteran's claims file.

Meanwhile, during the course of this appeal, the regulations 
regarding PTSD were revised.  Specifically, 38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  Such a location can be 
evidenced by awards such as the Iraq Campaign Medal or the 
Vietnam Service Medal.  Lay testimony alone can be used to 
establish the occurrence of an in-service stressor in these 
situations.  The new regulatory provision requires that:  (1) A 
VA psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Further, the Board points out the ruling in Clemmons v. West, 206 
F.3d 1401, 1403 (Fed. Cir. 2000) which clarified how the Board 
should analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Id.

The Board also notes that, in recent private and VA treatment 
records received, as well as statements from the Veteran, the 
Veteran has referred to specific events he witnessed in service, 
such as witnessing a young soldier killed by friendly fire.  
Although the Veteran had previously submitted a stressor 
statement, he had not included information regarding these 
alleged stressful events he experienced.  Therefore, on remand, 
the Veteran should also be provided with an additional stressor 
statement form, and encouraged to report as much detail as 
possible regarding the alleged stressful events he witnessed in 
service.

In light of Clemmons, the evidence from private and VA sources 
soon to be associated with the Veteran's claims file, and the 
change in PTSD regulations, and the omission of a nexus opinion 
in the Veteran's last VA examination of February 2006, the Board 
finds that the Veteran should be provided with an additional 
examination, considering all new regulations and all evidence of 
record, to determine whether the Veteran currently has ANY 
psychiatric disability related to service.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric 
disability.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.  Please also 
provide the Veteran with a stressor form, 
and request that he provide as much 
details as possible regarding stressful 
situations he experienced in service.  If 
warranted, please forward the information 
contained in that stressor statement to 
the U.S Army Joint Services Records 
Research Center (JSRRC) for verification.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disability.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not(i.e., is there at least a 50 percent 
probability) that the Veteran has any 
psychiatric disability related to service, 
to include PTSD.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability.  In the event that 
any benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


